Title: To Thomas Jefferson from Henry Dearborn, 20 March 1804
From: Dearborn, Henry
To: Jefferson, Thomas


          
            Sir,
            War Department March 20th. 1804
          
          I have herewith the honor of presenting a General Return of the Militia of the United States—excepting the States of Delaware, Maryland & Tennessee, from which no returns have been received.
          Accept, Sir, the assurances of my high respect & consederation—
          
            H. Dearborn 
          
        